DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
Claims 23-40 are currently pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 03/09/2022, is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 




Response to Arguments
Based on an updated search, the examiner was able to find new prior art that teaches on the current set of claims. As such, Claims 23-40 are now rejected as indicated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-26, 30-35, 39, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0029003 A1 (foreign priority date of Jan. 15, 2016) to Takeda et al. (hereinafter “Takeda1”) in view of US 2017/0245165 A1 (provisional application #62/303,779, filed on March 04, 2016) to Onggosanusi et al. (hereinafter “Onggosanusi”)

Regarding Claim 23, Takeda1 teaches A method implemented by a wireless transmit/receive unit (WTRU), the method comprising: 
determining a first signal structure of a synchronization signal (SS), the determined first signal structure including a first subcarrier spacing for the SS; ([0053], discloses the numerology (i.e. first signal structure) used for transmission of a synchronization signal, a resource to which the synchronization signal is allocated, a format of the synchronization signal (for example, sequence and Comb), etc. may be defined in advance in the specifications so that UE can know them in advance or UE 
receiving and decoding a first physical channel transmission, which includes a master information block (MIB), using a set of resources having the first subcarrier spacing for the SS of the determined first signal structure, ([0052], discloses a UE is configured to determine a communication parameter (numerology) used in a given radio access scheme (for example, 5G RAT) based on a synchronization channel (synchronization signal). UE can use the determined numerology in at least one of subsequent communications (for example, reception of PBCH(MIB)). [0073], discloses the resources to which the PBCH 1 is allocated may be defined in the specifications to be known to the UE in advance or it may be determined by the UE based on a synchronization signal. Determination based on a synchronization signal may be performed in the same manner as determination of numerologies as explained in the embodiments 1.1 through 1.3. For example, the resources to which the PBCH 1 is allocated (for example, frequency resource) may be associated with PSS and/or SSS sequence or may be provided explicitly by PSS and/or SSS. [0063], discloses the synchronization signal and PBCH may be transmitted using one same numerology)
wherein the MIB includes information indicating a second signal structure of a second physical channel transmission, and the indicated second signal structure includes a second subcarrier spacing for the second physical channel transmission; ([0062], discloses In the embodiment 1.4, information about numerology is provided explicitly by using PBCH (i.e. MIB includes information indicating second and 
receiving and decoding the second physical channel transmission, which includes a system information block (SIB), using a set of resources having the second subcarrier spacing for the second physical channel transmission. ([0052], discloses reception of system information block. [0082], further discloses the UE may use the information required to receive PBCH 2 transmitted by PBCH 1 as information required to receive SIB. Figure 9 and [0140] and [0154], discloses a reception signal processing section that performs reception processing (e.g., demapping, demodulation, decoding, etc.) on a reception signal)

based on an operating frequency of the WTRU.
However, in a similar field of endeavor, Onggosanusi discloses in [0234], In another embodiment, although multiple numerologies can be supported at the eNB, only a single synchronization signal of a predetermined numerology and using pre-determined resources and periodicity is transmitted by the eNB in a given frequency band. The design of the synchronization signal parameters such as bandwidth and the sequence design can be frequency band specific. An example of frequency band specific synchronization signal numerology is shown in TABLE 2. A UE is configured to only search for a single synchronization signal of a pre-determined numerology in a given frequency band at a given time.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Takeda1 to include the above limitations as suggested by Onggosanusi for improved synchronization performance as indicated in [0194] of Onggosanusi.


Regarding Claim 24, Takeda1/Onggosanusi teaches The method of claim 23, further comprising: Takeda1 further teaches receiving the SS having the determined first signal structure including the first subcarrier spacing for the SS. ([0011], discloses reception of a synchronization signal. [0054], discloses a numerology associated with a sequence of a synchronization signal, in which the UE is able to determine a numerology usable for subsequent communications (candidate 

Regarding Claim 25, Takeda1/Onggosanusi teaches The method of claim 23, wherein Onggosanusi further teaches the determining of the first signal structure of the SS based on the operating frequency of the WTRU includes: determining a set of signal structures for the SS, and receiving the SS having the determined first signal structure, including the first subcarrier spacing for the SS, which is based on the operating frequency of the WTRU and is one of the determined set of signal structures of the SS. (Onggosanusi discloses in [0234], In another embodiment, although multiple numerologies can be supported at the eNB, only a single synchronization signal of a predetermined numerology and using pre-determined resources and periodicity is transmitted by the eNB in a given frequency band. The design of the synchronization signal parameters such as bandwidth and the sequence design can be frequency band specific. An example of frequency band specific synchronization signal numerology is shown in TABLE 2 (i.e. set of signal structures for the SS). A UE is configured to only search for a single synchronization signal of a pre-determined numerology in a given frequency band at a given time)
Examiner maintains same motivation to combine as indicated in Claim 23 above.

Regarding Claim 26, Takeda1/Onggosanusi teaches The method of claim 25, wherein Takeda1 further teaches the receiving of the SS having the determined first signal structure is before the receiving of the first physical channel transmission using the set of resources having the first subcarrier spacing for the SS. (In the first embodiment of the present invention, UE is configured to determine a communication parameter (numerology) used in a given radio access scheme (for example, 5G RAT) based on a synchronization channel (synchronization signal). UE can use the determined numerology in at least one of subsequent (i.e. receiving the SS before receiving teh first physical channel transmission) communications (for example, reception of system information block (SIB: System Information Block), PBCH (MIB), etc., transmission of PRACH (Physical Random Access Channel))

Regarding Claim 30, Takeda1/Onggosanusi teaches The method of claim 23, wherein Takeda1 further teaches the SS is a primary SS (PSS). ([0049], discloses the synchronization signal may be existing primary synchronization signal (PSS))

Regarding Claim 31, Takeda1/Onggosanusi teaches The method of claim 23, wherein Takeda1 further teaches the SS is a secondary SS (SSS). ([0049], discloses the synchronization signal may be existing secondary synchronization signal (SSS))


Regarding Claim 32, Takeda1 teaches A wireless transmit/receive unit (WTRU), the WTRU comprising: 
a processor and a transceiver which are configured to: (Figure 10 and [0159], illustrates a hardware configuration of the user terminal comprising a processor and communication apparatus))
determine a first signal structure of a synchronization signal (SS), the determined first signal structure including a first subcarrier spacing for the SS; ([0053], discloses the numerology (i.e. first signal structure) used for transmission of a synchronization signal, a resource to which the synchronization signal is allocated, a format of the synchronization signal (for example, sequence and Comb), etc. may be defined in advance in the specifications so that UE can know them in advance or UE may detect them by blind decoding. [0059], further discloses numerology includes information about at least one of, for example, subcarrier spacing)
receive and decode a first physical channel transmission, which includes a master information block (MIB), using a set of resources having the first subcarrier spacing for the SS of the determined first signal structure, ([0052], discloses a UE is configured to determine a communication parameter (numerology) used in a given radio access scheme (for example, 5G RAT) based on a synchronization channel (synchronization signal). UE can use the determined numerology in at least one of subsequent communications (for example, reception of PBCH(MIB)). [0073], discloses the resources to which the PBCH 1 is allocated may be defined in the specifications to be known to the UE in advance or it may be determined by the UE based on a synchronization signal. Determination based on a synchronization signal may be performed in the same manner as determination of numerologies as explained in the embodiments 1.1 through 1.3. For example, the resources to which the 
wherein the MIB includes information indicating a second signal structure of a second physical channel transmission, and the indicated second signal structure includes a second subcarrier spacing for the second physical channel transmission; ([0062], discloses In the embodiment 1.4, information about numerology is provided explicitly by using PBCH (i.e. MIB includes information indicating second signal structure). In this case, the UE is able to obtain the information about numerology by using PBCH and determine a connectable numerology (candidate numerology). [0064], discloses information about the numerology provided by the PBCH includes, for example, at least one of subcarrier spacing. [0082], further discloses the UE may use the information required to receive PBCH 2 transmitted by PBCH 1 as information required to receive SIB. In addition, PBCH 1 may be used to provide the UE with information required to receive SIB and/or PDCCH in CSS, instead of (or in addition to) the information required to receive the PBCH 2. [0083], further discloses, when a plurality of numerologies is supported, information about the numerologies may be provided by PBCH 1. In this case, the UE may assume that the received numerologies are used in all channels other than PBCH 1. Here, the UE may assume that the received numerologies are used by a part of channels (for example, PBCH 2) other than PBCH 1) and 
receiveand decode the second physical channel transmission, which includes a system information block (SIB), using a set of resources having the second subcarrier spacing for the second physical channel transmission. ([0052], discloses reception of system information block. [0082], further discloses the UE may use the information required to receive PBCH 2 transmitted by PBCH 1 as information required to receive SIB. Figure 9 and [0140] and [0154], discloses a reception signal processing section that performs reception processing (e.g., demapping, demodulation, decoding, etc.) on a reception signal)

Takeda1 does not explicitly teach determine a first signal structure of a synchronization signal (SS) based on an operating frequency of the WTRU.
However, in a similar field of endeavor, Onggosanusi discloses in [0234], In another embodiment, although multiple numerologies can be supported at the eNB, only a single synchronization signal of a predetermined numerology and using pre-determined resources and periodicity is transmitted by the eNB in a given frequency band. The design of the synchronization signal parameters such as bandwidth and the sequence design can be frequency band specific. An example of frequency band specific synchronization signal numerology is shown in TABLE 2. A UE is configured to only search for a single synchronization signal of a pre-determined numerology in a given frequency band at a given time.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Takeda1 to include 

Claims 33-35, 39, and 40 are rejected for having the same limitations as Claims 24-26, 30, and 31, respectively, except the claims are in apparatus format.

Claims 27, 28, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda1/Onggosanusi in view of US 2019/0045506 A1 (foreign priority date of Jan. 29, 2016) to Takeda et al. (hereinafter “Takeda2”)

Regarding Claim 27, Takeda1/Onggosanusi teaches The method of claim 23, further comprising: 
Takeda1/Onggosanusi does not explicitly teach receiving a radio resource control (RRC) message including information indicating a third signal structure; and sending a third physical channel transmission having the indicated third signal structure.
However, in a similar field of endeavor, Takeda2 discloses in [0011], a user terminal that performs communication through a communication system in which a plurality of communication parameters is set, the user terminal including: a reception section that receives information on a partial resource used for the communication; and a control section that controls UL transmission (i.e. sending) and/or DL reception using a predetermined communication parameter, based on the information on the partial resource. [0085], a network (for example, the radio base station) uses the higher layer 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Takeda1/Onggosanusi to include the above limitations as suggested by Takeda2, to realize proper communication in next-generation communication system as indicated in [0012] of Takeda2.


Regarding Claim 28, Takeda1/Onggosanusi teaches The method of claim 23, further comprising: 
Takeda1/Onggosanusi does not explicitly teach receiving a radio resource control (RRC) message including information indicating a third signal structure; and receiving a third physical channel transmission having the indicated third signal structure.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Takeda1/Onggosanusi to include the above limitations as suggested by Takeda2, to realize proper communication in next-generation communication system as indicated in [0012] of Takeda2.
Claims 36 and 37 are rejected for having the same limitations as Claims 27 and 28, respectively, except the claims are in apparatus format.

Claims 29 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda1/Onggosanusi in view of US 2019/0044782 A1 to Zeng et al. (hereinafter “Zeng”)

Regarding Claim 29, Takeda1/Onggosanusi teachesThe method of claim 23, further comprising: 
Takeda1/Onggosanusi does not explicitly teach sending a physical random access channel transmission having a third signal structure including a third subcarrier spacing for the physical random access channel transmission, wherein the SIB includes information indicating the third signal structure of the physical random access channel transmission, and the indicated third signal structure includes the third subcarrier spacing for the physical random access channel transmission.
However, in a similar field of endeavor, Zeng discloses in Figure 3 and [0190]-[0191], after the terminal synchronizes with the base station based on a received synchronization signal, The base station sends, to the terminal, a system information block (System Information Block, SIB) message that carries group information (i.e. third signal structure). Then the group information corresponding to a first uplink subcarrier spacing is carried in the SIB message and sent to a terminal. In this case, after the terminal receives the group information, if the terminal supports one second uplink 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Takeda1/Onggosanusi to include the above limitations as suggested by Zeng, such that the base station is able to correctly demodulate an uplink signal sent by the terminal as indicated in [0005] of Zeng.

Claim 38 is rejected for having the same limitations as Claim 29, except the claim is in apparatus format.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477